Citation Nr: 1225832	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-22 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected chronic sinusitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to September 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010 and February 2012, the Board remanded the issue on appeal for additional development.  The development has been completed and the case is before the Board for final review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

A back disorder was not shown in service, arthritis of the spine was not manifest within a year of service, there is no competent evidence suggesting that a current back disorder is related to service, and a current back disorder is not shown to have been caused or aggravated by service-connected chronic sinusitis.


CONCLUSION OF LAW

The criteria for establishing service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in June 2008, July 2008, and January 2009 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection on a secondary basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2008 and January 2009 letters also advised the Veteran regarding what information and evidence is needed to substantiate his claim for service connection on a direct basis, and all of the letters advised him how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The case was last adjudicated in May 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service VA and private treatment records, VA examination reports and medical opinions, and lay statements.  

In addition, the actions requested in the prior remands have been undertaken.  Outstanding VA treatment records dated since April 2006 were obtained and associated with the claims file.  In letters dated in September 2010 and March 2011, the Appeals Management Center (AMC) requested that the Veteran provide private treatment records from Colombia Hospital and Dr. Ghignone or from any other private physicians or hospitals, or that he complete a VA Form 21-4142 (Authorization for Release of Information) so that the AMC could obtain the treatment records for him.  Finally, the Veteran was afforded a VA spine examination in February 2012 that included a medical opinion supported by a medical rationale.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).    

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal

The Board has reviewed all of the medical and lay evidence of record, including the electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a back disorder secondary to his service-connected sinusitis.  Specifically, he asserts that his sinusitis is manifested by severe headaches, which have caused blackouts leading to falls, and which have resulted in a back disability primarily claimed as spinal stenosis.  His contentions are outlined in multiple written statements that are associated with the claims file.

Historically, a November 1945 rating decision granted service connection for nonsuppurative frontal and left maxillary chronic sinusitis and assigned a noncompensable rating, effective September 18, 1945.  The Veteran's service treatment records confirm his in-service sinus problems and that he underwent a frontal, external, left sinusostomy in January 1945.  A drain was inserted into the middle meatus of his nose to clear pus from what was believed to have come from a large front ethmoidal cell.  Service treatment records also reflect that he frequently sought treatment for headaches, some of them being quite severe.

In June 2008, the Veteran claimed entitlement to "sinal [sic] meningitis" and "headaches secondary to sinal [sic] meningitis."  The RO notified the Veteran in July 2008 that his claim for "sinal meningitis" was being amended as a claim for increase in his service-connected sinusitis.  The March 2009 rating decision increased the rating for chronic sinusitis (also claimed as headaches and sore temple secondary to headaches, and previously assessed as non-suppurative frontal and maxillary left) to 10 percent, effective June 16, 2008.  Then, a December 2010 rating decision increased the assigned rating for chronic sinusitis to 50 percent, effective June 16, 2008.  This rating was assigned pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6514 (2011), and was intended to compensate for the Veteran's sinusitis with evidence of radical surgery and active sinus disease, near constant "headache[s], purulent drainage, excess nasal mucus, and sinus pain."

Turning to the evidence regarding the present claim, in a March 1945 service treatment note, the Veteran complained of a sharp pain in the back with difficulty breathing.  A chest x-ray performed the same day revealed pneumonia in the right perihilar region.  An April 1945 chest x-ray indicated that the appearance of the chest was within normal limits.  The remainder of his service treatment records was entirely silent for complaints, findings, or reference to any back problems or blackouts.

Treatment records dated from June 2002 to August 2005 from the Miami VA Medical Center (VAMC) and Hollywood VA Community Based Outpatient Clinic (CBOC) were received in August 2008.  In a June 2002 primary care note, the Veteran presented to establish care.  He described a past medical history that included a fractured left femur in 1999 and spinal stenosis diagnosed in 2000.  He denied headaches or dizziness, or runny nose.  The assessment included peripheral neuropathy due to spinal stenosis.  In a December 2004 primary care note, the Veteran stated that he lost his balance when he was bending down and fell in his kitchen; he did not have his cane.  He believed that the fall was due to his spinal stenosis and his peripheral neuropathy.  The assessment included spinal stenosis and peripheral neuropathy.  An addendum noted additional diagnoses of stable anemia and osteoporosis.

In an August 2005 primary care note, the Veteran reported that he moved to an assisted living facility after fracturing his left patella ten weeks ago when he fell.  The physician's note included a pain assessment in which the Veteran reported that the primary location of his pain is in his back, that it began four to five years ago, and that he was being treated for the pain at a non-VA facility.

The VA treatment records dated from June 2002 to August 2005 did not reflect complaints, findings, treatment, or diagnosis related to sinusitis, headaches, or blackouts or syncope (fainting).  The records did reflect that the Veteran concurrently received treatment for his back pain from a private medical doctor.  

An April 2006 primary care note shows that the Veteran presented to the West Palm Beach VAMC to establish care.  He stated that from the waist up he felt fine, but from the waist down he was horrible.  He complained that his knees were going bad, his spinal stenosis was getting worse, and he was losing his balance.  His reported past medical history included spinal stenosis and neuropathy and bilateral knee replacement.  He denied headache and syncope.  The assessment included spinal stenosis/neuropathy and osteoporosis, for which he was taking medication.  During a July 2006 physical medical and rehabilitation consultation, the Veteran stated that his low back pain started about five years ago without a specific injury.  He reported a recent fall in June 2006 that worsened his back pain.  In a September 2006 pain clinic note, the Veteran reported a history of falling down with the last episode occurring four to six months ago.

The Veteran denied headaches and syncope during VA medical visits in June 2006, April 2007, August 2007, February 2008, and May 2008.  None of the records reflected complaints or treatment related to sinusitis or blackouts, and sinusitis was not recorded among a January 2007 list of chronic medical issues.  The records did reflect ongoing complaints and treatment for back pain radiating down to his legs and referenced treatment for his back by an outside private doctor.

In a November 2008 VA primary care note, the Veteran stated that he was hospitalized two months ago because he got dizzy and fell down.  He denied headaches or syncope.  

In connection with his claim for an increased rating for sinusitis, the Veteran was afforded VA examinations in January 2009.  During a nose, sinus, larynx, and pharynx examination, the Veteran stated that he had been getting headaches since military service that were becoming progressively worse.  He stated that current treatment included nose drops and daily analgesics.  He denied any related surgery other than that performed during military service.  He denied a history of osteomyelitis.  He reported having more than six episodes per year of non-incapacitating headaches and sinus pain due to sinusitis, each episode lasting one to two days.  He also reported that current sinus symptoms included daily headaches and sinus pain.  The diagnosis was chronic sinusitis.

The same VA examiner also conducted a neurological examination.  The diagnosis was headaches secondary to chronic sinusitis.  The examiner opined that the Veteran's chronic sinusitis headaches were at least as likely as not secondary to his chronic sinusitis.  The examiner commented that the Veteran "states that spinal meningitis from sinusitis is in error.  He does have lumbar spinal stenosis, which is not related."  The examiner did not provide a medical rationale for his conclusion that the Veteran's spinal stenosis was not related to his chronic sinusitis.

The Veteran's claim for a back disorder was received in January 2009, one week after the VA examinations.  He stated that he had fallen several times due to blackouts because of headaches.  In a January 2009 letter, the RO asked the Veteran to identify medical treatment for his back by private or VA medical care providers.

The claim for service connection for lumbar spinal stenosis (claimed as a back disorder) was denied in a March 2009 rating decision; he was notified of the decision and a copy of the decision was enclosed in an April 2009 letter.  Thereafter, the Veteran submitted private treatment records along with his notice of disagreement in June 2009.  He reiterated his contentions and added that his worst headache and blackout resulted in a bad fall, causing a fractured femur and severe back pains, which was determined to be spinal stenosis.  The impression of a February 2008 private lumbar MRI report included old compression fracture of L1 and spinal canal stenosis at L3-4, L4-5, and L5-S1 interspace levels, among other findings.  A January 2009 bone scan report described intense reaction of approximate L2 and milder on right of approximate L3.  The impression of a January 2009 MRI report included new compression fracture deformity of L2 and L3, recent; and stable multilevel chronic discogenic disease and multilevel spinal canal stenosis.

In correspondence received in September 2009, the Veteran reported that upon discharge from the Army, he was "still suffering from severe headaches and blackouts" and that many of his old doctors had died and pharmacies had closed.  

In his substantive appeal received in May 2010, he reported that he had to call 911 for approximately five falls in the last few years.

VA treatment records dating from April 2006 to September 2010 were associated with the claims file in September 2010.  They showed continued complaints and treatment for back pain.  In an April 2009 primary care note, which was dated approximately two weeks after an April 2009 letter notified the Veteran that his claim for a back disability was denied, the Veteran stated that he had a bad fall since he was last seen and had an MRI.  He described his headaches and surgical treatment in service and stated that he "still get[s] headaches" and gets "blackouts at times."  During the same visit, he also denied syncope.  In an October 2009 primary care note, he stated that he fell in the shower a few weeks ago when he stood up from a chair and caught his foot on the chair.  He denied headaches or syncope.  He denied headaches or syncope again in a March 2010 primary care note.  None of the treatment records reflected complaints or treatment related to sinusitis.

During an October 2010 VA nose, sinus, larynx, and pharynx examination, the Veteran described his frequent sick calls for severe headaches during service and surgical treatment.  He stated that the headaches have persisted, up to the present, almost constant, and that he used to take aspirin, but more recently had been using Tylenol as well as decongestant nose spray.  He stated that he gets dizzy when he stands, which is relieved by lying down or sitting.  He reported having several blackout spells, each lasting about two minutes, with 911 calls and emergency room visits.  He indicated that the last blackout was two weeks ago and that he stopped calling 911 due to the cost.  He denied any surgery for sinusitis since the one during military service, and he denied a history of osteomyelitis.  The Veteran stated that he has a history of approximately six non-incapacitating episodes per year lasting one or two days with symptoms involving headache, purulent drainage, and sinus pain during the episodes.  He described his current sinus symptoms as purulent nasal discharge, headaches, sinus pain, sinus tenderness, and tenderness on the forehead.  At another point during the examination, he stated that he has had almost daily, constant headaches since 1943.  Following a physical examination, the diagnosis included chronic sinusitis and chronic headaches.

In letters dated in September 2010 and March 2011, the AMC requested that the Veteran provide private treatment records he identified from Colombia Hospital and Dr. Ghignone or from any other private physicians or hospitals that treated him for his claimed back disability.  Alternatively, the AMC invited him to complete a VA Form 21-4142 (Authorization for Release of Information) so that the AMC could obtain the treatment records for him.  In April 2011 he submitted some duplicate VA and private treatment records and a new private CT report of the abdomen and pelvis.  In accompanying correspondence, the Veteran stated that he had severe headaches and blackouts while in the Army.

The Veteran was afforded a VA throracolumbar spine examination in April 2012.  He described his medical history related to his back.  Following a review of the claims file and physical examination, the diagnosis was lumbar spinal stenosis, lumbosacral spine multilevel degenerative joint disease and degenerative disc disease, and vertebral compression fractures, L1, 2, and 3.  The examining physician rendered the following medical opinion and rationale:

I have reviewed the Claims File and the medical literature applicable in this case.  Neither provides medical evidence that the falls incurred by the Veteran over the last 70 years are due to complications from his service-connected sinusitis; and neither provides medical evidence that his falls caused or aggravated the diagnosed back conditions.

The Board has considered the medical and lay evidence of record, but finds that service connection for a back disorder, claimed as secondary to service-connected chronic sinusitis, is not warranted.  

First, the Board finds that service connection for a back disorder must denied on a direct or presumptive basis because the Veteran's only complaint about his back during military service was determined by x-ray evidence to be attributable to pneumonia.  Moreover, there is no medical evidence that the Veteran's current back disability began within one year of separation from service, and the Veteran's lay statements consistently indicate that his current back disability began in approximately 2000 after a bad fall.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the February 2012 remand instructions directed the VA examiner to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that the current back disability was incurred in or aggravated as a result of the Veteran's military service, but the March 2012 VA examination report did not include such an opinion.  However, the Veteran does not contend, nor does medical or other lay evidence support, that a back disability was incurred in service or otherwise related to an injury or disease in service.  Rather, the medical and lay evidence supports the Veteran's contention that the current back disability began in 2000, approximately 55 years after separation from service; the Veteran's statements regarding the onset of his back disability are consistent.  Therefore, the Board finds that the VA examiner's omission addressing service connection for a back disability on a direct basis is harmless error and that there has been substantial compliance with the prior remand instructions.  See D'Aries, 22 Vet. App. at 105 ("substantial compliance" rather than "strict compliance" is required under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Considering the Veteran's contention that his back disability was caused by his service-connected sinusitis due to severe headaches leading to blackouts and falls, the Board acknowledges that the Veteran is competent to describe perceived or observable symptoms related to the claimed back disability as well as symptoms such as headaches related to the service-connected sinusitis disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, although the Veteran believes his back disability was caused by falls resulting from blackouts during headaches from service-connected sinusitis, the Veteran is a layperson and his unsupported opinion as to the etiology of his falls or the etiology or nature of his back disability, including in relation to his sinusitis, cannot be considered a competent medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, blackouts and falls and back disorders can have many causes, and the etiology of such requires medical expertise to determine.  

The only medical opinions to address the question of whether the Veteran's current low back disability was caused or aggravated by his service-connected chronic sinusitis is from the January 2009 and March 2012 VA examiners.  The Board finds that the January 2009 opinion holds no probative value in deciding the claim because it was a bare conclusion unsupported by an articulated, detailed medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (describing elements that contribute to the probative value to a medical opinion).  

In comparison, the Board finds that the March 2012 medical opinion is persuasive and entitled to great probative value because it was based on a review of the claims file and physical examination, and it was supported by factually accurate, fully articulated, sound reasoning for the conclusions.  Id.  In this regard, the Board observes that none of the VA or private treatment records reflects any complaints or treatment for the service-connected sinusitis.  Similarly, none of the treatment records from 2002 to 2010 include a diagnosis of sinusitis.  As the Veteran contends that his back disability is secondary to his service-connected sinusitis, on this point of causation or aggravation, the opinion of the VA examiner is significantly more probative than the Veteran's lay assertions. 

Notably, the only instances in which the Veteran complained of sinusitis, headaches, or blackouts were in statements made in support of his claim for VA compensation benefits, in an April 2009 VA treatment record two weeks after notice of the denial of his claim for service connection, and during VA compensation and pension examinations.  However, his treatment records reflect multiple instances over many years where he denied headaches and syncope and never complained about his service-connected sinusitis.  Moreover, while he reported falls during VA medical visits in June 2002, December 2004, August 2005, September 2006, and November 2008, he never reported experiencing severe headaches or blackouts contemporaneously with those falls.

In conclusion, the Board acknowledges that the Veteran has a current back disability and does not doubt that he has experienced falls, some of which resulted in fractured bones.  However, the Board finds that the Veteran's statements regarding severe headaches due to sinusitis, which in turn lead to blackouts and falls, and consequently causing his current back disability, are not credible because they are inconsistent and contradicted by his medical records.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

Thus, there is no basis upon which to conclude that a back disorder was incurred in or related to military service, or caused or aggravated by service-connected chronic sinusitis.  See 38 C.F.R. §§ 3.303; 3.307, 3.309, 3.310.  Therefore, service connection for a back disorder is not warranted on any basis and the claim is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a back disorder, to include as secondary to service-connected chronic sinusitis, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


